UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q (Mark One) þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended June 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Transition Period fromto Commission file number 0-9314 ACCESS PHARMACEUTICALS, INC. (Exact name of registrant as specified in its charter) Delaware 83-0221517 (State or other jurisdiction of (I.R.S. Employer I.D. No.) incorporation or organization) 2600 Stemmons Frwy, Suite 176, Dallas, TX 75207 (Address of principal executive offices) (214) 905-5100 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant: (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesþNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act. (Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNoþ As of August 12, 2011, there were 19,410,213 shares of Access Pharmaceuticals, Inc. common stock outstanding. Also, as of August 12, 2011, there were 2,958.3617 shares of Series A Convertible Preferred Stock outstanding, and such shares were convertible into 11,601,405 shares of common stock. ACCESS PHARMACEUTICALS, INC. INDEX Page No. PART I - FINANCIAL INFORMATION Item 1. Financial Statements: Condensed Consolidated Balance Sheets at June 30, 2011 (unaudited) and December 31, 2010 14 Condensed Consolidated Statements of Operations (unaudited) for the three and six months ended June 30, 2011 and June, 2010 15 Condensed Consolidated Statement of Stockholders’ Deficit (unaudited) for the three and six months ended June 30, 2011 16 Condensed Consolidated Statements of Cash Flows (unaudited) for the six months ended June 30, 2011 and June 30, 2010 17 Notes to Condensed Consolidated Financial Statements Six Months Ended June 30, 2011 and 2010 (unaudited) 18 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 2 Item 3. Quantitative and Qualitative Disclosures About Market Risk 9 Item 4. Controls and Procedures 9 PART II - OTHER INFORMATION Item 1. Legal Proceedings 10 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 10 Item 3. Defaults Under Senior Securities 11 Item 4. Removed and Reserved 11 Item 5. Other Information 11 Item 6. Exhibits 11 SIGNATURES 13 CERTIFICATIONS 1 Table of Contents PART I –FINANCIAL INFORMATION This Quarterly Report (including the information incorporated by reference) contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that involve risks and uncertainties including, but not limited to the uncertainties associated with research and development activities, clinical trials, our ability to raise capital, the timing of and our ability to achieve regulatory approvals, dependence on others to market our licensed products, collaborations, future cash flow, the timing and receipt of licensing and milestone revenues, the future success of our marketed products and products in development, our sales projections, and the sales projections of our licensing partners, our ability to achieve licensing milestones and other risks described below as well as those discussed elsewhere in this Quarterly Report, documents incorporated by reference and other documents and reports that we file periodically with the Securities and Exchange Commission. These statements include, without limitation, statements relating to our ability to continue as a going concern, anticipated product approvals and timing thereof, product opportunities, clinical trials and U.S. Food and Drug Administration (“FDA”) applications, as well as our drug development strategy, our clinical development organization, expectations regarding our rate of technological developments and competition, our expectations regarding minimizing development risk and developing and introducing technology, the size of our targeted markets, the terms of future licensing arrangements, our plans to hire additional accounting staff and implement appropriate procedures, the adequacy of our capital resources, and our ability to secure additional financing for our operations. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as “may,” “will,” “should,” “expects,” “plans,” “could,” “anticipates,” “believes,” “estimates,” “predicts,” “potential” or “continue” or the negative of such terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry’s actual results, levels of activity, performance or achievements to be materially different from any future results, levels or activity, performance or achievements expressed or implied by such forward-looking statements. Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. We are under no duty to update any of the forward-looking statements after the date of filing this Quarterly Report to conform such statements to actual results. ITEM 1. FINANCIAL STATEMENTS The response to this Item is submitted as a separate section of this report. ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Access Pharmaceuticals, Inc. (together with our subsidiaries, “We”, “Access” or the “Company”) is a Delaware corporation. We are an emerging biopharmaceutical company focused on developing a range of pharmaceutical products primarily based upon our nanopolymer chemistry technologies and other drug delivery technologies. We currently have one approved product, two products at Phase 2 of clinical development and several products in pre-clinical development. Low priority clinical and pre-clinical programs will be dependent on our ability to enter into collaboration arrangements. Certain of our development programs are dependent upon our ability to secure approved funding for such projects. 2 Table of Contents · MuGard™ is our approved product for the management of oral mucositis, a frequent side-effect of cancer therapy for which there is no established treatment. The market for mucositis treatment is estimated to be in excess of $1 billion world-wide. MuGard, a proprietary nanopolymer formulation, has received marketing allowance in the U.S. from the FDA. We launched MuGard in the United States in the fourth quarter of 2010. We are continuing training of our third-party MuGard representatives on the product, on the oral mucositis condition and on our sales strategy. MuGard prescriptions are growing weekly and we have placed emphasis on our sampling and marketing efforts to build demand, grow oncologist awareness and increase payer uptake. MuGard has also been launched in Germany, Italy, UK, Greece and the Nordic countries by our European commercial partner, SpePharm. Our China partners have received the acceptance letter from the State Food and Drug Administration of China. We anticipate marketing approval in China in the second half of 2011. · Our lead development candidate for the treatment of cancer is ProLindac™, a nanopolymer DACH-platinum prodrug. We initiated a study of ProLindac combined with Paclitaxel in second line treatment of platinum pretreated advanced ovarian cancer patients in the fourth quarter of 2010. This multi-center study of up to 25 evaluable patients is being conducted in France. We are also currently planning a number of combination trials, looking at combining ProLindac with other cancer agents in solid tumor indications including colorectal and ovarian cancer. The DACH-platinum incorporated in ProLindac is the same active moiety as that in oxaliplatin (Eloxatin; Sanofi-Aventis), which has sales in excess of $2.0 billion. · Thiarabine, or 4-thio Ara-C, is a next generation nucleoside analog licensed from Southern Research Institute. Previously named SR9025 and OSI-7836, the compound has been in two Phase 1/2 solid tumor human clinical trials and was shown to have anti-tumor activity. We are working with leukemia and lymphoma specialists at MD Anderson Cancer Center in Houston and have initiated additional Phase 2 clinical trials in adult AML, ALL and other indications. · CobOral™ is our proprietary preclinical nanopolymer oral drug delivery technology based on the natural vitamin B12 oral uptake mechanism. We are currently developing a product for the oral delivery of insulin, and have conducted sponsored development of a product for oral delivery of human growth hormone. We have signed or are in discussion with several companies regarding the sponsored development of CobOral drug delivery formulations of proprietary and non-proprietary actives. · CobaCyte™-mediated cancer targeted delivery is a preclinical technology which makes use of the fact that cell surface receptors for vitamins such as B12 are often overexpressed by cancer cells. This technology uses nanopolymer constructs to deliver more anti-cancer drug to tumors while protecting normal tissues. 3 Table of Contents Products We use our drug delivery technologies to develop the following products and product candidates: Access Drug Portfolio Compound Originator Technology Indication Clinical Stage (1) MuGard™ Access Mucoadhesive liquid Mucositis Launched U.S. and EU ProLindacTM (Polymer Platinate, AP5346)(2) Access / Univ of London Synthetic polymer Cancer Phase 2 Thiarabine (4-thio Ara-C) (3) Southern Research Institute Small molecule Cancer Phase 1/2 Oral Insulin Access Cobalamin Diabetes Pre-clinical CobOral™ Delivery System Access Cobalamin Various Pre-clinical CobaCyte™-Targeted Therapeutics Access Cobalamin Anti-tumor Pre-clinical (1)For more information, see “Government Regulation” for description of clinical stages. (2)Licensed from the School of Pharmacy, The University of London. (3)Licensed from Southern Research Institute of Birmingham, Alabama. RECENT EVENTS In various news releases over the past month we announced that MuGard has been added to the following pharmacy benefit networks among others: Anthem, AvMed, Blue Cross Blue Shield, CVS Caremark, SummaCare, Humana, Medicaid, TRICARE, and United Healthcare. Reimbursement coverage for MuGard is now available with standard pharmacy benefit copayment. Placement in pharmacy benefit plans will assist in driving increased reimbursement coverage in MuGard. On July 28, 2011, we announced that we launched our patient reimbursement and support center for our lead product for oral mucositis, MuGard. Referred to as a HUB, the MuGard Patient Reimbursement and Support Center (MuGard PRSC) operated by eMax Health provides a centralized patient referral center that improves patient access to MuGard by enhancing product distribution and facilitating payment for MuGard by insurance carriers. On July 12, 2011, we announced that we signed an agreement to restructure the outstanding $5.5 million senior convertible promissory note scheduled to mature this year; that agreement was amended on August 15, 2011. The agreements provide for an extension of 50% of the note ($2.75 million) until September 13, 2012, and require the payment of $2.75 million to be paid promptly on the earlier of December 1, 2011 or upon the closing of an equity financing by the Company.If the initial $2.75 million is not paid prior to December 1, 2011, then the full $5.5 million plus accrued interestwill become due and payable on December 13, 2011. The amendments provided the note holder with a security interest in certain of our assets and required an interest payment on August 15, 2011. The amended agreement provides for the extension of 50% of the principal amount of the note ($2.75 million) until September 13, 2012. The restructured agreement provides for the acceleration of payments to the note holder in the event of a corporate licensing or partnering transaction and also provides the note holder with a security interest in certain of our assets. On June 27, 2011, we announced that RHEI Pharmaceuticals, our MuGard partner in China, has received the acceptance letter from the State Food and Drug Administration (SFDA) of China acknowledging all necessary documentation for MuGard has been submitted and accepted. Together with its marketing partner Jian An, RHEI Pharmaceuticals completed the required process required to satisfy all requirements to receive marketing approval in China and its other South East Asian territories. RHEI has advised Access of the next steps the SFDA will take to grant approval in its territories and anticipates receiving marketing approval in the second half of this year. 4 Table of Contents On May 24, 2011, we announced that we signed an agreement with eMAX Health Systems to expand the distribution network and to further support ongoing third party payer outreach programs for MuGard and advocate for reimbursement among commercial insurance carriers in the United States. On May 10, 2011, we announced that have made significant progress with our CobaCyte tumor-targeting technology. Using a new proprietary CobaCyte paclitaxel nanoparticle formulation, named Cobraxane™, our scientists have observed significant tumor growth inhibition in preclinical tumor models. LIQUIDITY AND CAPITAL RESOURCES We have funded our operations primarily through private sales of common stock, preferred stock, convertible notes and through licensing agreements. Our principal source of liquidity is cash and cash equivalents. Royalty revenues and product sales provided limited funding for operations during the six months ended June 30, 2011. As of June 30, 2011, our cash and cash equivalents were $4,346,000 and our net cash burn rate for the six months ended June 30, 2011, was approximately $436,000 per month. As of June 30, 2011, our working capital deficit was $8,400,000. Our working capital deficit at June 30, 2011 represented an increase of $2,264,000 as compared to our working capital deficit as of December 31, 2010 of $6,136,000. The increase in the working capital deficit at June 30, 2011 reflects six months of net operating costs and $2,750,000 convertible note reclassified as long-term. As of June 30, 2011, we had one convertible note outstanding in the principal amount of $5.5 million which was due September 13, 2011. On July 12, 2011, we announced that we signed an agreement to restructure the outstanding $5.5 million convertible note (See Footnote 7 – Subsequent Events). As of August 15, 2011, we did not have enough capital to achieve our long-term goals. If we raise additional funds by selling equity securities, the relative equity ownership of our existing investors will be diluted and the new investors could obtain terms more favorable than previous investors. A failure to obtain necessary additional capital in the future could jeopardize our operations and our ability to continue as a going concern. We have incurred negative cash flows from operations since inception, and have expended, and expect to continue to expend in the future, substantial funds to complete our planned product development efforts. Since inception, our expenses have significantly exceeded revenues, resulting in an accumulated deficit as of June 30, 2011 of $255,178,000. We expect that our capital resources will be adequate to fund our current level of operations into the first quarter of 2012. We are a party to a $5.5 million convertible note due on September 13, 2011. On July 12, 2011, we announced we signed an agreement to restructure the outstanding $5.5 million convertible note. However, our ability to fund operations over this time could change significantly depending upon changes to future operational funding obligations or capital expenditures. As a result, we are required to seek additional financing sources within the next twelve months. We cannot assure you that we will ever be able to generate significant product revenue or achieve or sustain profitability. 5 Table of Contents Since our inception, we have devoted our resources primarily to fund our research and development programs. We have been unprofitable since inception and to date have received limited revenues from the sale of products. We cannot assure you that we will be able to generate sufficient product revenues to attain profitability on a sustained basis or at all. We expect to incur losses for the next several years as we continue to invest in product research and development, preclinical studies, clinical trials and regulatory compliance. SECOND QUARTER 2 Our licensing revenue for the second quarter of 2011 was $87,000 as compared to $87,000 for 2010. We recognize licensing revenue over the period of the performance obligation under our licensing agreements. We recorded royalty revenue for MuGard in Europe of $21,000 for the second quarter of 2011 as compared to $18,000 for 2010, an increase of $3,000. Product sales of MuGard in the United States totaled $43,000 for the second quarter of 2011 with no revenues for the same period of 2010. Our first sales were recorded in the fourth quarter of 2010. Total research and development spending for the second quarter of 2011 was $1,060,000, as compared to $733,000 for 2010, an increase of $327,000. The increase in expenses was primarily due to: · increased clinical development with trials for ProLindac, MuGard and Thiarabine ($304,000); · increased scientific consulting expense ($155,000) to help with clinical trials; · increased external lab costs ($46,000); · increased net other research and development costs ($4,000); and · decreased stock compensation expense due to lower expense of option grants for research and development employees ($182,000). Product costs for MuGard in the United States were $266,000 for the second quarter of 2011 with no product costs for the same period in 2010. MuGard was launched in the fourth quarter of 2010. Total general and administrative expenses were $1,019,000 for the second quarter of 2011, a decrease of $234,000 compared to the same period in 2010 of $1,253,000. The decrease in expenses was due primarily to the following: · decreased general business consulting expenses due to the use of outside consultants in 2010 ($393,000); · decreased salary and related costs ($36,000); · decreased net other general and administrative expenses ($9,000); · increased patent and license fees ($162,000) due to a credit in 2010 license expenses; and · increased rent expenses ($42,000) due to additional office space. Depreciation and amortization was $59,000 for the second quarter of 2011 as compared to $59,000 for 2010. 6 Table of Contents Total operating expenses for the second quarter of 2011 were $2,404,000 as compared to total operating expenses of $2,045,000 for 2010, an increase of $359,000 for the reasons listed above. Interest and miscellaneous income was $3,000 for the second quarter of 2011 as compared to $512,000 for 2010, a decrease of $509,000. Miscellaneous income was $509,000 higher in 2010due to negotiated payables and write-offof other accounts payable. Interest income is comparable to the same period in 2010. Interest and other expense was $356,000 for the second quarter of 2011 as compared to $143,000 in 2010, an increase of $213,000. The increase in interest and other expense was due to additional interest that was accrued on the long-term notes due to the note extension. We recorded a gain related to warrants classified as derivative liabilities of $939,000 for the second quarter of 2011 as compared to $3,361,000 for the same period of 2010. A derivative for warrants was recorded in the fourth quarter of 2009 when the fair value of the warrants, that were issued with our Series A Convertible Preferred Stock, were reclassified from equity per the requirements of accounting guidance as a result of the repricing feature. We recorded a gain for the derivative liability related to preferred stock of $403,000 for the second quarter of 2011 and none for 2010. The derivative was recorded per the requirements of accounting guidance due to the possibility of repricing our Series A Convertible Preferred Stock if we sold our common stock at a price below the original conversion price. Preferred stock dividends of $442,000 were accrued for the second quarter of 2011 and $446,000 for 2010, a decrease of $4,000. The decrease is due to some preferred shareholders converting their ownership to common stock. Dividends are paid semi-annually in either cash or common stock. Net loss allocable to common stockholders for the second quarter of 2011 was $1,706,000, or a $0.09 basic and diluted loss per common share, compared with net income of $1,344,000, or a $0.09 basic and a $0.07 diluted earnings per common share for the same period in 2010, an increased loss of $3,050,000. SIX MONTHS ENDED JUNE 30, 2, 2010 Our licensing revenue for the first six monthsof 2011 was $174,000 as compared to $174,000 for 2010. We recognize licensing revenue over the period of the performance obligation under our licensing agreements. Sponsored research and development revenues were $30,000 for the first six months of 2011 with no revenues for the same period of 2010. The revenues in 2011 are for research collaborations on our CobOral and CobaCyte projects. We recorded royalty revenue for MuGard in Europe of $41,000 for the first six months of 2011 as compared to $33,000 for 2010, an increase of $8,000. 7 Table of Contents Product sales of MuGard in the United States totaled $56,000 for the first six months of 2011 with no revenues for the same period of 2010. Our first sales were recorded in the fourth quarter of 2010. Total research and development spending for the first six months of 2011 was $2,180,000, as compared to $1,519,000 for 2010, an increase of $661,000. The increase in expenses was primarily due to: · increased clinical development with trials for ProLindac, MuGard and Thiarabine ($533,000); · increased salary and related costs due to new employees ($206,000); · increased external lab costs ($89,000); · increased scientific consulting expense ($57,000) to help with clinical trials; · decreased stock compensation expense for lower expense of option grants for research and development employees ($153,000); and · other net decreases in research spending ($71,000). Product costs for MuGard in the United States were $358,000 for the first six months of 2011 with no product costs for the same period in 2010. MuGard was launched in the fourth quarter of 2010. Total general and administrative expenses were $2,045,000 for the first quarter of 2011, a decrease of $106,000 compared to the same period in 2010 of $2,151,000. The decrease in expenses was due primarily to the following: · decreased general business consulting expenses due to the use of outside consultants in 2010 ($244,000); · decreased legal fees ($44,000); · increased patent and license fees ($111,000) due to a credit in 2010 license expenses; · increased rent expenses ($59,000) due to additional office space; and · increased net other general and administrative expenses ($12,000). Depreciation and amortization was $120,000 for the first six months of 2011 as compared to $120,000 for 2010. Total operating expenses for the first six months of 2011 were $4,703,000 as compared to total operating expenses of $3,790,000 for 2010, an increase of $913,000 for the reasons listed above. Interest and miscellaneous income was $8,000 for the first six months of 2011 as compared to $516,000 for 2010, a decrease of $508,000. Miscellaneous income is $509,000 higher in 2010 due to negotiated payables and write-offof other accounts payable. Interest income is comparable to the same period in 2010. Interest and other expense was $523,000 for the first six months of 2011 as compared to $292,000 in 2010, an increase of $231,000. The increase in interest and other expense was due to additional interest that was accrued on the long-term notes due to the note extension. We recorded a gain related to warrants classified as derivative liabilities of $2,174,000 for the first six months of 2011 as compared to $6,238,000 for the same period of 2010. A derivative for warrants was recorded in the fourth quarter of 2009 when the fair value of the warrants, that were issued with our Series A Convertible Preferred Stock, were reclassified from equity per the requirements of accounting guidance as a result of the repricing feature. 8 Table of Contents We recorded a loss for the derivative liability related to preferred stock of $420,000 for the first six months of 2011 and none for 2010. The derivative was recorded per the requirements of accounting guidance due to the possibility of repricing our Series A Convertible Preferred Stock if we sold our common stock at a price below the original conversion price. Preferred stock dividends of $880,000 were accrued for the first six months of 2011 and $888,000 for 2010, a decrease of $8,000. The decrease is due to some preferred shareholders converting their ownership to common stock. Dividends are paid semi-annually in either cash or common stock. Net loss allocable to common stockholders for the first six months of 2011 was $4,043,000, or a $0.21 basic and diluted loss per common share, compared with net income of $1,991,000, or a $0.13 basic and $0.11 diluted earnings per common share for the same period in 2010, an increased loss of $6,034,000. ITEM 3.
